Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 80-90, 93-97, 105, and 130 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 80, the claim is allowed because the claim includes allowable subject matter of claim 92 and intervening claim 91 where claims 91 and 92 are canceled. Previously applied reference Goto (US-2001/0041819-A1) cannot be understood to include sub sequences of the gradient pulses as stated in the claim (claim 80) in association with the remaining claim features.

As to claims 81-84 and 93-97, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 80.



As to claims 86-88, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 85.

As to independent claim 89, the claim was indicated to be allowable if written in independent form, the claim is being allowed because it has been written in independent form. The previously applied prior art reference Goto cannot be understood to disclose RF pulses to be driven prior to each one of the first plurality of pulases as stated in the claim in association with the remaining claim features.

As to claim 90, the claim is allowed because it depends from allowed independent claim 89.

As to independent claims 105 and 130, these claims are allowed because each of these claims includes allowable subject found in claim 80 for which claim 80 is found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852